Citation Nr: 1823021	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-16 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability, claimed as secondary to left knee disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1954 to October 1956. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran was scheduled to appear at a hearing before the Board in January 2018, the Veteran's representative submitted a statement indicating that the Veteran wished to reschedule the hearing due to inclement weather. See January 2018 Correspondence. Prior to the hearing being rescheduled, the Veteran's representative then submitted a statement indicating that the Veteran was withdrawing his request for a hearing. See February 2018 Report of General Information. As such, the Board deems his request for a hearing withdrawn. 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a left knee disability as a result of an injury he sustained during active service. The Veteran further contends that service connection is warranted for a right knee disability that was caused by his current claimed left knee disability. Post-service treatment records document complaints and treatment for bilateral knee conditions, including diagnoses for bilateral osteoarthritis of the knees. 

The Veteran indicated that he injured his left knee during basic training. Further, the Veteran indicated that during active service he received treatment in the summer of 1955 for a ligament and muscle strain of the knee at the Army Hospital in Stuttgart, Germany. 

Unfortunately, the Veteran's service treatment records are unavailable for review and are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973. See May 2016 Correspondence and February 2016 NA 13055 Request for Information Needed to Reconstruct Medical Data. See also VBA Manual M21-1, III.iii.2.E.1 (Records Destroyed by Fire at the NPRC).

In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has not yet been afforded a VA examination in connection with his service connection claims. VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C. 
§ 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. Id. at 83. Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board further notes that "a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service." Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).

Given the Veteran's contentions that his disabilities are related to service, his current diagnoses, and VA's heightened duty to assist, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim. See McLendon, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA knee examination to determine the etiology of his bilateral knee disability. The Veteran's claims file, including a copy of this remand, must be made available to the examiner. All diagnostic testing deemed to be necessary by the examiner should be accomplished. The examiner should address the following:

a.) List all current diagnoses pertaining to the Veteran's knees.

b.) For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability is related to service. For the purposes of adjudicating this claim, the examiner should assume as true the Veteran's report of a left knee injury in basic training and the 1955 ligament and muscle strain of the knee that was treated at an Army Hospital in Stuttgart, Germany. (See February 2016 Correspondence)

Please note that a medical opinion which concludes that a disease is not related to service solely because there is absence of medical records is inadequate.

c.) The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability caused or aggravated his right knee disability.

A rationale for any opinions expressed should be set forth. If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

2. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




